MADDOX, Justice
(dissenting).
I continue to think that the majority misapplied the government contractor defense in Pietz v. Orthopedic Equipment Co., 562 So.2d 152 (Ala.1989), and that the facts in Pietz showed that, as a matter of law, the defendant there met the test in Boyle v. United Technologies Corp., 487 U.S. 500, 108 S.Ct. 2510, 101 L.Ed.2d 442 (1988), and was therefore entitled to a summary judgment. The facts in this case are indistinguishable from those in Pietz; in both cases, all of the elements of the Boyle test were met: (1) the government agency provided reasonably precise specifications; (2) the equipment conformed to the specifications; and (3) the supplier did not need to warn the government of dangers in the use of the equipment because the government had equal, or greater, knowledge of those dangers.
Because I think that, under the government contractor defense, the defendants here were entitled to a judgment as a matter of law, I must dissent.
STEAGALL, J., concurs.